DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/30/2021 has been entered. 
As indicated by the amendment submitted with the request for continued examination: claims 12, 19 and 24 have been amended. Claims 1-4, 6-10, 12-15 and 18-24 are presently pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 8, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward (US 2006/0116692 A1) in view of Hiraoka (US 8197396 B2).
Regarding claim 1, Ward discloses an actuation device comprising: (a) a device body (10) that comprises a first fixation mechanism (par. [0010]) configured to affix a proximal end of a first member (14) of an accessory device (12/14) to the device body (10), (b) an actuator (18”/24”; Figs. 2A and 2B) comprising an operable mechanism (18”/24”; Figs. 2A and 2B), a second fixation mechanism (via 31/34; par. [0010] and [0049]) configured to affix a proximal end of a second member (12) of the accessory device (12/14) to the actuator (18”/24”; Figs. 2A and 2B), and a biasing member (38; par. [0050]) configured to bias the actuator (18”/24”; Figs. 2A and 2B) in a first position (Fig. 2B) wherein movement of the operable mechanism (18”/24”; Figs. 2A and 2B) from the first position (Fig. 2B) to a second position (Fig. 2A) is configured to move the second member (12) distally relative to the first member (14), and movement of the operable mechanism (18”/24”; Figs. 2A and 2B) from the second position (Fig. 2A) to the first position (Fig. 2B) is configured to move the second member (12) proximally relative to the first member (14; par. [0049]-[0050]), wherein the operable mechanism (18”/24”; Figs. 2A and 2B) pivots about a point (distal end of 18”; Figs. 2A and 2B) offset from a longitudinal axis of the first member (14) and second member (12).
Although Ward discloses that its actuation device may be used with an endoscope (abstract; par. [0056]), it does not specifically disclose a fastener configured to attach the device body to an endoscope. Hiraoka teaches an analogous actuation device for deploying a second member relative to a first member having a fastener (41; col. 4, ll. 38-50) configured to attach the device body to an endoscope. It would have been obvious to 
Regarding claim 2, Ward in view of Hiraoka disclose the actuation device of claim 1, wherein the device body (10) comprises an opening (interior of 14) that allows access to a working channel of the endoscope (capable of), and wherein the device body comprises a port (68; par. [0059]-[0061]) that is configured to (capable of) allow access for a guidewire. 
Regarding claim 3, Ward in view of Hiraoka disclose the actuation device of claim 1, wherein the device body comprises a protrusion (50; par. [0055]-[0056]) that is configured for insertion into a working channel of the endoscope when the device body is attached to the endoscope.
Regarding claim 4, Ward in view of Hiraoka disclose the actuation device of claim 3, wherein the protrusion (50) comprises a lumen (interior of 50) and wherein the first (14) and second (12) members of the accessory device can be threaded through the lumen and into the working channel of the endoscope (par. [0055]-[0056]).
Regarding claim 7, Ward in view of Hiraoka disclose the actuation device of claim 1, wherein the actuator (18”/24”; Figs. 2A and 2B) is pivotally mounted relative to the device body (10), and wherein the actuator (18”/24”; Figs. 2A and 2B) comprises a lever (18”) that can move (capable of moving) the actuator (18”/24”; Figs. 2A and 2B) around pivot (distal end of 18”).
Regarding claim 8, Ward in view of Hiraoka disclose the actuation device of claim 1, wherein the actuator (18”/24”; Figs. 2A and 2B) can be set to a plurality of fixed positions within the device body (depressed and undepressed).
Regarding claim 21, Ward in view of Hiraoka disclose the actuation device of claim 1, wherein the operable mechanism (18”/24”; Figs. 2A and 2B) is configured to move from the first position to a second position in response to the operable mechanism receiving a force sufficient to overcome a force of the biasing member (38; par. [0049]-[0050]), and wherein the operable member is configured to move the second member (12) relative to the first member (14) when the operable mechanism is moved from the first position to the second position (par. [0049]-[0050]). 
Regarding claim 22, Ward in view of Hiraoka disclose the actuation device of claim 1, wherein a proximal end of the actuator (18”/24”; Figs. 2A and 2B) is pivotally mounted to the device body (via the distal end of 18”), and wherein a distance between a distal end of the actuator and the endoscope decreases (capable of decreasing depending upon the orientation of the actuation device to the endoscope as the endoscope is not positively claimed) as the actuator moves from the first position to the second position (Figs. 2A and 2B). 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ward in view Hiraoka, as applied to the claims above, in view of Okada (US 2005/0119522 A1).
Regarding claim 6, Ward in view of Hiraoka discloses the actuation device of claim 1, but does not specifically disclose wherein the fastener comprises an attachment component that spreads and snaps onto the endoscope. Okada teaches an analogous actuation device (Figs. 1 and 6A) having a fastener (31; par. [0068]) that comprises an attachment component that is capable of spreading and snapping onto the endoscope (par. [0068]). It would have been obvious to one having ordinary skill in the art to have . 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ward in view of Hiraoka, as applied to the claims above, in view of Lingeman et al. (US 2013/0046297 A1).
Regarding claim 9, Ward in view of Hiraoka disclose the actuation device of claim 1. However, Ward does not specifically disclose wherein the first fixation mechanism comprises a set screw or clamp and a through hole, wherein the second fixation mechanism comprises a set screw or clamp and a through hole or blind hole. Lingeman teaches an analogous actuation device wherein the first elongate member (104) and second elongate member (114) are attached to portions of the actuation device (108/110) via a variety of permanent and temporary connection techniques (par. [0038]). Lingeman teaches an examples of permanent attachment including crimping and temporary attachment to include a screw-fit connection between the elongate member and body of the actuation device (par. [0038]). It would have been obvious to one having ordinary skill in the art to have modified the first and second fixation mechanisms of Ward to include the crimping connection or screw-fit connection, as taught by Lingeman, as a simple substitution of one known temporary attachment connection for another having predictable results. 
Regarding claim 10, Ward in view of Hiraoka disclose the actuation device of claim 1, but does not specifically disclose wherein the second fixation mechanism comprises an electrical connector that is configured to electrically connect the second elongate member . 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ward (US 2006/0116692 A1) in view of Bean et al. (US 2014/0223701 A1).
Regarding claim 19, Ward discloses a kit comprising (a) an accessory device (12/14) comprising a first member (14) and a second member (13) and (b) an actuation device (Fig. 2A) comprising: (i) a device body (10) that comprises a first fixation mechanism (par. [0010]) configured to affix a proximal end of the first member (13) of the accessory device to the device body, (ii) an actuator (18”/24”; Figs. 2A and 2B) comprising an operable mechanism (18”/24”; Figs. 2A and 2B) and a second fixation mechanism (via 31/34; par. [0010] and [0049]) configured to affix a proximal end of the second member (12) of the accessory device to the actuator, wherein the operable mechanism (18”/24”; Figs. 2A and 2B) is configured to move the second member (12) relative to the first member (14).
However, Ward does not specifically disclose and (iii) a fastener configured to attach the device body to an endoscope, wherein the fastener includes only one hinge and the accessory device only about the only one hinge axis of rotation relative to the endoscope. Bean teaches an analogous invention having a fastener (Fig. 5; par. [0065]-[0068]) configured to attach the device body to an endoscope, wherein the fastener (600) configured to attached the device body to an endoscope includes only one hinge (620) having only one hinge axis of rotation that is parallel to an extension direction of the endoscope (par. [0064]), wherein the hinge (620) is configured to rotate the device body and the accessory device only about the only one hinge axis of rotation relative to the endoscope (capable of such functioning; for example when connecting the fastener and device body to the endoscope the fastener is not closed and portion 610b may rotate the device body and accessory device about the hinge axis). It would have been obvious to one having ordinary skill in the art to have modified Ward to include the fastener of Bean in order to be able to change the position of the device to a desired position.
Regarding claim 20, Ward in view of Bean disclose the kit of claim 19, the accessory device is selected from a knife, a sphincterotome, a snare (par. [0043]), an injection device, and forceps. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ward in view of Hiraoka, as applied to claim 1 above, in view of Golden et al. (US 2011/0099773 A1).
Regarding claim 23, Ward in view of Hiraoka discloses the actuation device of claim 1, but does not specifically disclose wherein the fastener includes a hinge having a hinge .

Allowable Subject Matter
Claims 12-15 and 18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose or render obvious the endoscopic system of claim 12 comprising, inter alia, (a) an endoscope, (b) an actuation device comprising: (i) a device body that comprises (1) a first fixation mechanism configured to affix a proximal end of a first member of an accessory device to the device body and (2) an opening defining a curved path, (ii) an actuator comprising an operable mechanism and a second fixation mechanism configured to affix a proximal end of a second member of the accessory device to the actuator, wherein the operable mechanism is configured to move the second member relative to the first member, wherein the second fixation mechanism is configured to extend into the opening and to move from a first end of the opening, along . 
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose or render obvious the actuation device of claim 24 comprising, inter alia, a device body  that includes an opening defining a curved path into which the second fixation mechanism is configured to extend, and wherein the second fixation mechanism is configured to move from a first end of the opening, along the curved path, to a second end of the opening opposite the first end, and wherein a distance from the first end to the second end defines a maximum distance the second member is configured to move relative to the first member, in combination with the other limitations of the claim. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments with respect to claim 1 filed 04/30/2021 have been fully considered but they are not persuasive. Regarding independent claim 1, Applicant contends that the first position of Ward is illustrated in Fig. 2A and that the second position first state when the basket (end effector unit) is within the lumen of the sheath and is expanded in the second state when the basket (end effector unit) extends from the distal end of the sheath (see par. [0005], [0011], [0012], and [0018]).  Ward further teaches that the spring biases the actuator toward a position corresponding to the first state of the end effector unit (par. [0019]). Thus, contrary to that contended by Applicant, the first position/state of Ward is shown in Fig. 2B where the second member (basket 12) is in the collapsed state and the second position/state of Ward is shown in Fig. 2A where the second member (basket 12) is in the expanded state. Accordingly, the second member (basket 12) of Ward moves distally relative to the first member from the first position to the second position. The rejection is maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYNAE E BOLER/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795